 



Exhibit 10.25
BROOKE CAPITAL CORPORATION
2007 BROOKE CAPITAL CORPORATION EQUITY INCENTIVE PLAN
RESTRICTED SHARES AGREEMENT
     This Restricted Shares Agreement (“Agreement”) is entered into by and
between BROOKE CAPITAL CORPORATION, a Kansas corporation (the “Company”), and
the recipient named below (the “Recipient”).
     WHEREAS, in accordance with the Company’s 2007 BROOKE CAPITAL CORPORATION
EQUITY INCENTIVE PLAN (the “Plan”), the Recipient has been selected by the
Compensation Committee under the Plan (the “Committee”) to receive the following
award under the Plan of Restricted Shares, defined in the Plan to mean shares of
the Company’s Common Stock issued to a recipient thereunder subject to such
terms and conditions, including, without limitation, forfeiture or resale to the
Company, and to such restrictions against sale, transfer or other disposition,
as the Committee may determine at the time of issuance:
Date of Grant of Restricted Shares: August 15, 2007
Number of Restricted Shares awarded: 10,000
Vesting Schedule (Manner in which restrictions on Restricted Shares lapse):
The Restricted Shares shall vest in one-third annual increments beginning on the
first anniversary of the Date of Grant specified above, meaning that one-third
of the number of Restricted Shares specified above (rounded down to the nearest
whole number) shall vest (no longer be subject to forfeiture and the
restrictions set forth in Exhibit 1 hereto) on August 15 of each of 2008, 2009,
and 2010, subject to the terms of Exhibit 1 attached hereto and by this
reference incorporated herein. The foregoing notwithstanding, the Restricted
Shares shall vest immediately upon (i) the sale of all or substantially all of
the assets of the Company or (ii) the sale by Brooke Corporation of all of its
Company Common Stock; and
     WHEREAS, the Recipient recognizes Awards made under the Plan are subject to
certain conditions, restrictions and risk of forfeiture;
     NOW, THEREFORE, in consideration of the foregoing, the premises and the
mutual covenants and agreements set forth herein, the parties hereby agree to
the terms and conditions of the Plan, as the same may be amended from time to
time, and the terms, conditions and mutual covenants as set forth in Exhibit 1
attached hereto and made a part hereof in connection with the award of
Restricted Shares set forth above.
     The parties hereto have executed this Agreement effective as of the Date of
Grant.

                  RECIPIENT:       BROOKE CAPITAL CORPORATION    
 
               
RICHARD E. GILL
               
 
(Signature of Recipient)
               
 
               
          Richard E. Gill
      By:   MICHAEL S. HESS    
 
(Printed or Typed Name of Recipient)
         
 
Michael S. Hess    
 
          Vice Chairman of the Board    
 
               
          ###-##-####
               
 
(Social Security Number)
               

 



--------------------------------------------------------------------------------



 



BROOKE CAPITAL CORPORATION
2007 BROOKE CAPITAL CORPORATION EQUITY INCENTIVE PLAN
RESTRICTED SHARES AGREEMENT — EXHIBIT 1
I. RESTRICTED SHARES
     (A) Issuance of Shares; Delivery of Shares.
     (1) Restricted Shares (the “Shares”) issued under the Plan shall be held by
the Company, or its transfer agent or other designee, and shall be subject to
forfeiture by or delivery to the Recipient as set forth in this Exhibit 1 to the
Agreement. Shares shall be considered to be held by the Company for purposes of
Section I(E) until such time as the Shares vest in accordance with the terms of
the vesting schedule set forth in the Agreement to which this Exhibit 1 applies.
Defined terms in such Agreement shall also apply to this Exhibit 1.
     (2) Any Shares to be delivered to the Recipient by the Company in
accordance with the terms of the Plan shall be delivered free of restrictions in
certificate form, unless otherwise requested by the Recipient and approved by
the Company.
     (B) Dividends and Voting Rights. During the time that the Company, or its
transfer agent or other designee, continues to hold any Shares subject hereunder
to forfeiture by (and delivery to) the Recipient, the Recipient shall be
entitled to receive any dividends paid with respect to such Shares and to vote
such Shares on any matters submitted by the Company to its shareholders.
     (C) Transfer Restrictions.
     (1) During the period that Shares issued under the Plan are held by the
Company hereunder for delivery to the Recipient, such Shares and the rights and
privileges conferred shall not be transferred, assigned, pledged, or
hypothecated in any way (whether by operation of law or otherwise) and shall not
be subject to sale under execution, attachment or similar process. Upon any
attempt, contrary to the terms hereof, to transfer, assign, pledge, hypothecate,
or otherwise so dispose of such Shares or any right or privilege conferred
hereby, or upon any attempted sale under any execution, attachment, or similar
process upon such Shares or the rights and privileges hereby granted, then and
in any such event this Agreement and the rights and privileges hereby granted
shall, except as provided in Section II(K), immediately terminate. Immediately
after such termination, the Recipient’s rights to delivery of such Shares shall
forfeit and the Recipient hereby authorizes the Company and its stock transfer
agent to cause the delivery, transfer and conveyance of such Shares to the
Company.
     (2) If at any time counsel for the Company determines that qualification of
the Shares under any state or federal securities law, or the consent or approval
of any governmental regulatory authority, is necessary or desirable as a
condition of the transfer of such Shares (including a sale, assignment, pledge,
grant of a security interest in respect of, attachment, or disposal of the
Shares in any manner, by operation of law or otherwise) or offer to transfer
such Shares, the Recipient shall not transfer or offer to transfer such Shares,
in whole or in part, and any such attempted transfer or offer to transfer will
be void and of no effect, unless and until such qualification, consent, or
approval shall have been effected or obtained free of any conditions such
counsel deems unacceptable.
     (D) Legend. While any Shares are held by the Company or its transfer agent
or other designee and subject to forfeiture by or delivery to the Recipient,
such Shares shall be subject to, and any certificate or certificates
representing such Shares shall contain, the following restrictive transfer
legend:

2



--------------------------------------------------------------------------------



 



“THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
2007 BROOKE CAPITAL CORPORATION EQUITY INCENTIVE PLAN OF BROOKE CAPITAL
CORPORATION AND AN AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND
BROOKE CAPITAL CORPORATION. COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE WITH
THE SECRETARY OF BROOKE CAPITAL CORPORATION.”
     (E) Forfeiture and Return of Shares. On the date the Recipient ceases for
whatever reason to be either (i) an employee of the Company or one of its
“subsidiary corporations,” as such term is defined in Section 424(f) of the
Internal Revenue Code (an “Employee”) and is not immediately thereafter and
continuously employed as a regular active Employee of the Company or another
such subsidiary corporation of the Company or (ii) a director of the Company or
any of its subsidiary corporations (“Last Day of Affiliation”), all Shares held
on such Last Day of Affiliation by the Company, or its transfer agent or other
designee, shall be forfeited by the Recipient and the Recipient hereby
authorizes the Company and its stock transfer agent to cause the delivery,
transfer and conveyance of such Shares to the Company. Thereafter, this
Agreement shall terminate and the Company and the Recipient shall, except as
provided in Section II(K), have no further rights or obligations hereunder.
     (F) Withholding Taxes.
     (1) Except with respect to those Shares for which an election under Section
83(b) of the Internal Revenue Code (“83(b) Election”) has been made by
Recipient, on the date any federal, state, local or foreign taxes are required
to be withheld by the Company or the Recipient’s employer in connection with
Shares awarded pursuant to the Plan (except dividends paid with respect to the
Shares), the Recipient shall make an irrevocable election to (a) pay to the
Company in cash the amount of any such tax withholding obligations or (b) have
the Company withhold a portion of such Shares to satisfy all or part of any such
tax withholding obligations, with the value of each such withheld Share equal to
the fair market value of Common Stock on the date the tax withholding is
required to be made. The Recipient must make and deliver such irrevocable
election to the Company in writing within five business days after the date the
tax withholding obligations arise, or such shorter time period as the Company
may require (the “Delivery Deadline”). Any such election to make a payment to
the Company in the amount of the tax withholding obligations must include
payment. If the election is not made on or before the Delivery Deadline or if
the election to make a payment to the Company in the amount of all or part of
the tax withholding obligations is timely made but does not include payment, the
Company will withhold Shares to satisfy all of any such tax withholding
obligations, with the value of each such withheld Share equal to the fair market
value of Common Stock on the date the tax withholding is required to be made. If
only whole Shares may be withheld to satisfy the tax withholding obligations,
the Company will round up to the closest whole share necessary to completely
satisfy the tax obligations. The dollar amount of any difference between the
amount required to be withheld and the amount actually withheld will be credited
as additional federal tax withholdings on the Recipient’s Form W-2 for the year
in which the obligations arise. Notwithstanding the foregoing, the Company, in
its sole discretion, may require the Recipient to pay to the Company in cash the
amount of tax required to be withheld in lieu of permitting or causing the
Company to withhold Shares to satisfy the tax withholding obligation, if the
Company determines that withholding of Shares will result in the violation of
any state or federal securities law by the Recipient or by the Company or any of
its subsidiaries, or require the Recipient to disgorge any profits associated
with an acquisition or disposition of Common Stock.
     (2) With respect to those Shares for which an 83(b) Election has been made
by the Recipient, the Recipient shall pay to the Company the amount of any
federal, state, local or foreign taxes required to be withheld by the Company or
the Recipient’s employer as a result of making the 83(b) Election promptly after
such election has been made.

3



--------------------------------------------------------------------------------



 



     (3) On the date any federal, state, local or foreign taxes are required to
be withheld by the Company or the Recipient’s employer in connection with
dividends paid with respect to any Shares that have not been delivered to the
Recipient pursuant to Section I(A)and with respect to which an 83(b) Election
has not been made, the Company shall withhold the amount of such tax obligations
from such dividend payment or instruct the Recipient’s employer to withhold such
amount from the Recipient’s next payment(s) of wages. The Recipient authorizes
the Company to so instruct the Recipient’s employer and authorizes the
Recipient’s employer to make such withholdings from payment(s) of wages if the
Company does not withhold the tax obligations from the dividend payments.
II. MISCELLANEOUS
     (A) No Employment Contract. This Agreement does not confer on the Recipient
any right to continued employment for any period of time, is not an employment
contract, shall not interfere with or restrict in any manner the rights of the
Company or any of its subsidiary corporations, which are hereby exclusively
reserved, to discharge the Recipient at any time for any reason whatsoever with
or without cause, and shall not in any manner modify any effective contract of
employment between the Recipient and the Company or any subsidiary corporation
of the Company.
     (B) No Right to Future Awards. The parties acknowledge that this Agreement
does not confer on the Recipient any right or guarantee to future awards under
the Plan. The Committee shall retain full authority and discretion to make
determinations regarding eligibility for awards under the Plan, including the
types, sizes, terms and conditions of awards granted under the Plan. The Company
expressly reserves the right to change, modify or amend the terms and conditions
of any future awards of grants under the Plan.
     (C) Adjustment of Shares. In the event that the outstanding shares of the
Company’s Common Stock subject to the award of Restricted Shares are changed
into or exchanged for a different number or kind of shares of the Company or
other securities of the Company by reason of merger, consolidation,
recapitalization, reclassification, stock split, stock dividend or combination
of shares, the Board of Directors of the Company shall make an appropriate and
equitable adjustment in the number and kind of shares of such Common Stock as to
which the award of Restricted Shares, or portions thereof then held by the
Company in accordance with this Agreement (i.e., Shares not yet delivered),
shall be subject, to the end that after such event the Recipient’s proportionate
interest shall be maintained as close as possible to the Recipient’s interest
before the occurrence of such event. Any such adjustment made by the Committee
shall be final and binding upon the Recipient, the Company and all other
interested persons.
     (D) Merger, Consolidation, Reorganization, Liquidation, etc. If the Company
shall become a party to any corporate merger, consolidation, major acquisition
of property for stock, reorganization, or liquidation, the Board of Directors
shall, acting in its absolute and sole discretion, make such arrangements, which
shall be binding upon the Recipient of Shares not yet delivered, for the
substitution of a new award or other contractual rights with regard to this
award.
     (E) Interpretation and Regulations. The Committee shall have full power and
authority to construe, interpret and administer the Plan and, subject to the
powers in the Plan specifically reserved to the Board of Directors of the
Company and subject to any other provisions of the Plan, to make determinations
which shall be final, conclusive and binding upon all persons including, without
limitation, the Company, the shareholders of the Company, the Board of
Directors, the Recipient and any persons having any interest in any awards which
may be granted under the Plan. The Committee shall have the sole power to
determine, solely for purposes of the Plan and this Agreement, the date of and
circumstances which shall constitute a cessation or termination of employment
and further to determine, solely for purposes of the Plan and this Agreement,
what constitutes continuous employment with respect to the delivery of Shares
under the Plan (except that absence on leave approved by the Committee or

4



--------------------------------------------------------------------------------



 



transfers of continuous employment among the subsidiary corporations of the
Company shall not be considered an interruption of continuous employment for any
purpose under the Plan).
     (F) Waiver. The failure of the Company to enforce at any time any terms,
covenants or conditions of this Agreement shall not be construed to be a waiver
of such terms, covenants or conditions or of any other provision. Any waiver or
modification of the terms, covenants or conditions of this Agreement shall only
be effective if reduced to writing and signed by both Recipient and an officer
of the Company.
     (G) Notices. Any notice to be given to the Company or election to be made
under the terms of this Agreement shall be addressed to the Company (Attention:
Human Resources Department) at 10950 Grandview Drive, Suite 600, Overland Park,
KS 66210, or at such other address as the Company may hereafter designate in
writing to the Recipient. Any notice to be given to the Recipient shall be
addressed to the Recipient at the last-known residence address of the Recipient
contained in the Recipient’s personnel file or at such other address as the
Recipient may hereafter designate in writing to the Company. Any such notice
shall be deemed to have been duly given when delivered by hand delivery (to the
Human Resources Department, if delivered by the Recipient, and to the Recipient,
if delivered by the Company) or deposited in the United States mails via regular
or certified mail, addressed as aforesaid, postage prepaid.
     (H) Choice of Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Kansas without reference to
principles of conflicts of laws.
     (I) Headings. The section headings herein are for convenience only and
shall not be considered in construing this Agreement.
     (J) Amendment. No amendment, supplement, or waiver to this Agreement is
valid or binding unless in writing and signed by both parties.
     (K) Survival. Sections I(C), I(E), I(F), II(A), II(B), II(E), II(F), II(G),
II(H), and II(J) and this Section II(K) shall survive any termination of this
Agreement and shall be applicable to any Shares delivered to the Recipient
pursuant to the terms of the Plan.
     (L) Execution of Agreement. This Agreement shall not be enforceable by
either party, and Recipient shall have no rights with respect to the Shares,
unless and until (1) this Agreement is signed by Recipient and on behalf of the
Company by an officer of the Company, provided that the signature by such
officer of the Company on behalf of the Company may be a facsimile or stamped
signature, and (2) returned to the Company.

5